Hammond, J.
—
This was an action by the appellees to recover for the value of a cow alleged to have been killed on the appellant’s railroad at a place where it was not securely fenced. The finding and judgment were for the appellees.
The only question made upon the record in this court is whether the railroad was securely fenced at the place in controversy.
The appellees’ lot, from which the cow escaped, was on the north side of, and twenty or twenty-five feet from, the railroad track. A gate on the south side of the lot had blown, or been left, open, and through this the cow passed out, entered upon the railroad track, and was killed during the night by a train of ears, about one-fourth of a mile east of the lot. It was not shown whether the fence on the south side of the enclosure came up to the appellant’s right of way or not; nor was it shown that such fence formed any part of a line of fence intended or used for the protection of the railroad from trespassing animals. The evidence tended to show that the railroad was not fenced on the south side opposite to the appellees’ enclosure, or to the place where the cow was killed.
We are unable to say, from the evidence, that the court below erred in its finding.
Judgment affirmed, with costs.